Exhibit 10.22

 

AAR CORP.

Performance Restricted Stock Agreement

(“Agreement”)

 

Subject to the provisions of the AAR CORP. Stock Benefit Plan (“Plan”), the
terms of which are hereby incorporated by reference herein, and in consideration
of the agreements of the Grantee herein provided, AAR CORP. a Delaware
corporation (“Company”), hereby grants to «Name» (“Grantee”), a performance
restricted stock award (“Award”), effective «EffDate» (“Date of Award”), of
«Shares» shares of common stock (“Common Stock”) of the Company, $1.00 par value
(“Award Shares”), subject to the forfeiture and nontransferability provisions
hereof and the other terms and conditions set forth herein:

 

1.                                       Restrictions.  The Grantee represents
that he is accepting the Award Shares without a view toward distribution of said
Shares and that he will not sell, assign, transfer, pledge or otherwise encumber
the Award Shares during the period commencing on the Date of Award and ending
with respect to any specific shares of stock on the date restrictions applicable
to such shares are released pursuant to this Agreement (“Restrictive Period”).

 

2.                                       Release of Restrictions.  Subject to
the provisions of paragraph 3 below, the restrictions described in 1 above shall
be released with respect to 20% of the award on July 15, 2006, 40% of the award
on July 15, 2008 and 40% of the award on July 15, 2010, except as follows:

 

(a)                                  If the Grantee’s employment with the
Company terminates by reason of death or Disability occurring on or after the
Date of Award and on or before

 

--------------------------------------------------------------------------------


 

the third anniversary date thereof, the Restrictive Period shall terminate as to
the difference between half the total number of Award Shares and those Shares
previously released.  The remaining shares shall be forfeited and returned to
the Company.

 

(b)                                 If the Grantee’s employment with the Company
is terminated by reason of death or Disability after the third anniversary of
the Date of Award, the Restrictive Period shall immediately terminate as to all
of the Award Shares not previously released.

 

(c)                                  If the Grantee’s employment is terminated
by reason of Retirement prior to the last day of the Restrictive Period, the
Restrictive Period shall terminate in accordance with the restriction release
schedule set forth above as to the Award Shares not previously released.

 

(d)                                 If the Grantee’s employment with the Company
terminates prior to the last day of the Restrictive Period for any reason other
than death, Disability or Retirement, the Grantee shall forfeit and return to
the Company all Award Shares not previously released from the restrictions of
Section 1 hereof.

 

(e)                                  If at any time prior to release from
restrictions hereunder, Grantee, without the Company’s express written consent,
directly or indirectly, alone or as a member of a partnership, group, or joint
venture or as an employee, officer, director, or stockholder of any corporation,
or in any capacity engages in any activity which is competitive with any of the
businesses conducted by the Company or its Affiliated Companies from time to
time or at any time during the Grantee’s term of employment, the Grantee shall
forfeit and return all Award Shares not previously released from the
restrictions of Section 1 hereof.

 

2

--------------------------------------------------------------------------------


 

3.                                       Change in Control.  In the event of a
Change in Control of the Company, whether or not such change has the prior
written approval of the Continuing Directors, the Restrictive Period shall
terminate as to all Award Shares not previously released.

 

4.                                       Change in Outstanding Shares.  In the
event of any change in the outstanding shares of Common Stock by reason of any
stock dividend or split, recapitalization, merger, consolidation, combination or
exchange of shares or other similar corporate change, the Award Shares shall be
treated in the same manner in any such transaction as other shares of Common
Stock.  Any additional shares of stock received by Grantee with respect to the
Award Shares in any such transaction shall be subject to the same restrictions
as are then applicable to those Award Shares for which the additional shares
have been issued.

 

5.                                       Rights of Grantee.  As the holder of
the Award Shares, Grantee is entitled to all of the rights of a stockholder of
AAR CORP. with respect to any of the Award Shares, when issued, including, but
not limited to, the right to receive dividends declared and payable since the
Date of Award.

 

6.                                       Certificates.  In aid of the
restrictions set forth in paragraph 1, certificates for the Award Shares,
together with a suitably executed stock power signed by the Grantee, shall be
held by a nominee of the Company for the account of Grantee until such
restrictions lapse pursuant to the terms hereof, or such Shares are forfeited to
the

 

3

--------------------------------------------------------------------------------


 

nominee of the Company as provided by the Plan or this Agreement.  The Grantee
shall be entitled to possession of certificates representing the Award Shares as
to which such restrictions have terminated, and the Company agrees to issue such
separate certificates as are necessary to facilitate such possession.

 

7.                                       Legend.  The Company may, in its
discretion, place a legend or legends on any certificate representing Award
Shares issued to the Grantee that the Company believes is required to comply
with any law or regulation.

 

8.                                       Committee Powers.  The Committee may
subject the Award Shares to such conditions, limitations or restrictions as the
Committee determines to be necessary or desirable to comply with any law or
regulation or with the requirements of any securities exchange.  At any time
during the Restrictive Period, the Committee may reduce or terminate the
Restrictive Period otherwise applicable to all or any portion of the Award
Shares.

 

9.                                       Withholding Taxes.  Upon the Taxable
Date of the Award, the Grantee shall remit to the Company an amount necessary to
satisfy applicable withholding requirements including those arising under state
and federal income tax laws prior to the delivery by the Company of any
certificate or certificates for shares.  If the Grantee does not remit such
amount, the Company may withhold all or a portion of any compensation then or in
the future owed to the Grantee as necessary to satisfy such requirements.

 

4

--------------------------------------------------------------------------------


 

The Grantee may satisfy such withholding requirements in connection with such
Award in whole or in part by (i) directing the Company to withhold a portion of
the shares otherwise distributable to the Grantee or (ii) transferring to the
Company shares of Common Stock of the Company previously acquired by the Grantee
having a Fair Market Value on the date such shares are transferred to the
Company equal to the amount of such withholding or lesser portion thereof as may
be desired by the Grantee. A Grantee’s election pursuant to the preceding
sentence must be made on or prior to the date as of which income is realized by
the Grantee in connection with such Award and must be irrevocable.  In lieu of a
separate election on each Taxable Date, the Grantee may file a blanket election
with the Committee which shall govern all future Taxable Dates until revoked by
the Grantee.

 

10.                                 Postponement of Exercise or Distribution. 
Notwithstanding anything herein to the contrary, the distribution of any portion
of the Award Shares shall be subject to action by the Board taken at any time in
its sole discretion (i) to effect, amend or maintain any necessary registration
of the Plan or the Award Shares distributable in satisfaction of this Award
under the Securities Act of 1933, as amended, or the securities laws of any
applicable jurisdiction, (ii) to permit any action to be taken in order to
(a) list such Award Shares on a stock exchange if the Common Stock is then
listed on such exchange or (b) comply with restrictions or regulations incident
to the maintenance of a public market for its Shares of Common Stock, including
any rules or regulations of any stock exchange on which the Award Shares are
listed, or (iii) to determine that such Award Shares and the Plan are exempt
from such registration or

 

5

--------------------------------------------------------------------------------


 

that no action of the kind referred to in (ii)(b) above needs to be taken; and
the Company shall not be obligated by virtue of any terms and conditions of this
Award or any provision of this Agreement or the Plan to issue or release the
Award Shares in violation of the Securities Act of 1933 or the law of any
government having jurisdiction thereof.  Any such postponement shall not shorten
the term of any restriction attached to the Award Shares and neither the Company
nor its directors or officers shall have any obligation or liability to the
Grantee or to any other person as to which issuance under the Award Shares was
delayed.

 

11.                                 Miscellaneous.

 

(a)                                  This Agreement shall be continued,
administered and governed in all respects under and by the laws of the State of
Illinois.

 

(b)                                 Capitalized terms used herein and not
defined herein will have the meaning set forth in the Plan.

 

(c)                                  This Agreement has been examined by the
parties hereto, and accordingly the rule of construction that ambiguities be
construed against a party which causes a document to be drafted shall have no
application in the construction or interpretation hereof.  If any part of this
Agreement is held invalid for any reason, the remainder hereof shall
nevertheless remain in full force and effect.

 

(d)                                 This Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and any prior
understanding or representation of any kind antedating this Agreement concerning
such subject matter shall not be binding upon either party except to the extent
incorporated herein.  No consent, waiver,

 

6

--------------------------------------------------------------------------------


 

modification or amendment hereof, or additional obligation assumed by either
party in connection herewith, shall be binding unless evidenced by a writing
signed by both parties and referring specifically hereto.  No consent, waiver,
modification or amendment with respect hereto shall be construed as applicable
to any past or future events other than the one in respect of which it was
specifically made.

 

(e)                                  This Agreement shall be construed
consistent with the provisions of the Plan and in the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control and any terms of this Agreement which conflict with Plan
terms shall be void.

 

IN WITNESS WHEREOF, the Company has caused this Award to be granted as of the
Date of Award.

 

 

AAR CORP.

 

 

 

 

 

By

 

 

 

 

Howard A. Pulsifer, Vice President

 

The Grantee hereby accepts the foregoing Restricted Stock Award and agrees to
the terms and conditions thereof on this        day
of                          , 2005.

 

 

Grantee

 

7

--------------------------------------------------------------------------------

 